Citation Nr: 0827691	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-15 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1. Whether the rating reduction from 60 percent to 10 percent 
for hypertension was proper. 

2. Entitlement to a total rating based upon individual 
unemployability. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
May 1970 and again from May 1974 to February 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 2005 and November 2005 
rating decisions of the Manchester, New Hampshire, Department 
of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In July 2008, in accordance with 38 C.F.R. § 20.608(b), the 
Board granted Veterans of Foreign Wars of the United States 
the motion to withdraw as the veteran's representative in 
this appeal. Therefore, the veteran is unrepresented in this 
matter. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that the rating reduction from 60 percent 
to 10 percent for his service-connected hypertension was not 
proper. He maintains that he still warrants a 60 percent 
rating and that he had not been given a chance for his 
condition to stabilize. He also contends that he is 
unemployable based upon his service-connected disabilities. 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claims. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes these claims. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was not provided 
to the veteran. The veteran should be appropriately notified 
and VA should provide the veteran with the appropriate 
assistance in order to substantiate his claims. 

Additionally, in January 2008, the veteran's VA cardiologist 
submitted a statement in support of his claim. He indicated, 
in pertinent part, that the veteran had been treated since 
2002 in the VA cardiology clinic and that his most recent 
echocardiogram of October 2006 showed severe left ventricular 
systolic dysfunction with an ejection fraction of 20 percent. 
At the veteran's last visit, he described New York Heart 
Association Class III symptoms of heart failure. No waiver of 
RO consideration was provided by the veteran with regard to 
this additional evidence. See 38 C.F.R. § 20.1304(c). 

Furthermore, under the law, VA is required to advise 
claimants for benefits of any missing information that would 
render an application for benefits complete. 38 U.S.C.A §§ 
5102(b); 5103(a). VA also has a duty to obtain all relevant 
VA and Governmental records prior to adjudication of a claim. 
38 U.S.C.A § 5103A(c)(3); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (Observing that any VA treatment records that have 
been generated up to and including the date of the Board's 
decision, whether or not filed in the appellant's claims 
folder, are in the constructive possession of the Board and 
must be considered); see Beausoleil v. Brown, 8 Vet.App. 459, 
464-465 (1996); Robinette v. Brown, 8 Vet.App. 69, 80 (1995); 
see also generally Stuckey v. West, 13 Vet. App. 163, 175 
(1999), (observing in part that when it is alleged that there 
was specific evidence in existence that would have well 
grounded a claim under then applicable law, VA had a duty to 
inform the claimant of the importance of obtaining this 
evidence to "complete the application."). 

Since the VA cardiologist indicated that the veteran has been 
treated by the VA cardiology clinic since 2002 and has 
undergone an echocardiogram in 2006, those VA records should 
be obtained and associated with the record in connection with 
these claims. 



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1. The RO/AMC should provide the veteran 
with the appropriate VCAA notification 
and duty to assist as it pertains to 
rating reductions and a TDIU. 

2. The RO/AMC will ascertain if the 
veteran has received any VA medical 
treatment for the disorders at issue that 
is not evidenced by the current record, 
specifically in the VA cardiology clinic 
(to include the 2006 echocardiogram) at 
the VA Medical Center, Manchester, New 
Hampshire from 2002 to the present. The 
RO/AMC should then obtain these records 
and associate them with the claims 
folder. 

As the requested records are 
held by VA, efforts to obtain 
such records must continue 
until it is determined that 
they do not exist or that 
further attempts to obtain them 
would be futile. The non-
existence or unavailability of 
such records must be verified 
by VA Medical Center, 
Manchester, New Hampshire. 
38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

3. Arrange for the veteran to undergo a 
VA cardiology examination for the purpose 
of ascertaining the current nature and 
severity of his service-connected 
arteriosclerotic heart disease with 
coronary insufficiency associated with 
hypertension. The claims file must be 
made available to the examiner for 
review, and the examiner must acknowledge 
such receipt and review of such materials 
in any report generated as a result of 
this remand. The examiner must respond to 
the following:

a. Does the veteran have a workload 
of greater than 3 METS but not 
greater than 5, or less than 3 METS, 
resulting in dyspnea, fatigue, 
angina, dizziness, or syncope. The 
examiner should also indicate if the 
veteran has an ejection fraction of 
less than 30 percent. 

b. The examiner is required to 
indicate whether the veteran's 
congestive heart failure is 
described as acute or chronic. 

4. When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence. If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. Thereafter, 
the case should be returned to the Board, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





